DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, wellbore comprises the inducer, entire plug is made from the degradable composition in the reply filed on 1/25/22 is acknowledged.  In addition, in a telephone call with Deborah Vandenhoff on 2/10/22 Applicant elected a strong acid of alpha hydroxy sulfonic acid.  The traversal is on the ground(s) that Group II is mischaracterized and is not drawn to a method of treating a well, rather, the focus of the claim is on the degradable plug, and, the process claim includes all the limitations of the product claim.  This is not found persuasive because whilst the method claims are part of the focus therein, part of the method claim (claim 10) requires putting the degradable plug down a wellbore.  Further, though the process claim includes all the limitations of the product claims it has been shown that the two groups are distinct because the process for using the product can be practiced with another materially different product.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6, 9-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/22.
Priority
The claims have a priority date of the provisional application filed 5/12/15.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/21 has been considered by the examiner.

Claim Objections
Claim 31 is objected to because of the following informalities: “sufonic” should be amended to be “sulfonic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-8, 31 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Wales (US 2011/0240064).
In [1110-1111] Wales discloses polyoxymethylene (also known as polyacetal) that may be in shapes such as bearings, knobs, buttons, valves, ect.  Any of these shapes meets the plug requirements of the claim.  Further, these elements are all solids, e.g. knobs are implicitly solid, ect.  Such anticipates the 
The polymer may be prepared with trioxane and ethylene oxide (bottom of [1110]) and picking one element from a list (e.g. picking this copolymer) is anticipated, as required by claim 3.  Claims 7-8 and 31 are also drawn to the future intended use in the wellbore and thus the components of the wellbore do not add any structural elements to the claim.  Thus, claims 7-8 and 31 are met.

Claim(s) 1, 7, 8, 31 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Tang (US 2014/0116701).
Tang discloses wellbore servicing materials including a degrading diverter material (abstract).  The degrading material may be a plug [0017] made from a polymer such as polyoxymethylene [0021].  [0055-0056] discloses wherein the material is processed into sizes and shapes such as beads, spheres, pellets, ect, and the particle would have to be solid in order to maintain said shape/size (otherwise shaping would not be carried out), thus anticipating the requirements of claim 1.  Claims 7, 8 and 31 are drawn to the future intended use of when the plug is in the wellbore and are thusly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wales.
Wales includes elements as set forth above.  Wales discloses the polyoxymethylene may have a crystallinity of about 60-77% (top of [1111]), embracing the requirements of claim 2 and rendering it prima facie obvious.  See In re Wertheim.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Erbstoesser (US 4716964).
Tang includes elements as set forth above.  Tang discloses wherein the polymer crystallinity is known to be a physical property that affects the degradable polymer [0034], but Tang does not further discuss such.
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Wales.
Tang includes elements as set forth above.  Tang discloses the use of polyoxymethylene polymers as degradable materials for wellbores.  Tang does not disclose the species of such.
Wales gives an overview of polyoxymethylene polymers.  Copolymers of trioxane and ethylene oxide are included therein [1111].  Wales discloses these to be known 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to include in Tang the use of trioxane/ethylene oxide copolymers, as taught by Wang, since these are known degradable polymer species of polyoxymethylene.  Such would be either the simple substitution of a known element for another, or obvious to try since you are choosing from a finite number of identified polyoxymethylene polymers. See MPEP 2143A, E.  Alternatively it would have been obvious to use the above copolymer in order to improve the thermal stability, reduce the mechanical properties, lower the melting point and/or better the alkali resistance of the polyoxymethylene polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766